Name: Council Directive 81/1016/EEC of 15 December 1981 extending the period of validity of derogations relating to brucellosis guarantees in trade in certain bovine animals as provided for in Article 7 (1) point C of Directive 64/432/EEC
 Type: Directive
 Subject Matter: nan
 Date Published: 1981-12-23

 Avis juridique important|31981L1016Council Directive 81/1016/EEC of 15 December 1981 extending the period of validity of derogations relating to brucellosis guarantees in trade in certain bovine animals as provided for in Article 7 (1) point C of Directive 64/432/EEC Official Journal L 367 , 23/12/1981 P. 0032 - 0032****( 1 ) OJ NO 121 , 29 . 7 . 1964 , P . 1977/64 . ( 2 ) OJ NO L 186 , 8 . 7 . 1981 , P . 20 . COUNCIL DIRECTIVE OF 15 DECEMBER 1981 EXTENDING THE PERIOD OF VALIDITY OF DEROGATIONS RELATING TO BRUCELLOSIS GUARANTEES IN TRADE IN CERTAIN BOVINE ANIMALS AS PROVIDED FOR IN ARTICLE 7 ( 1 ) POINT C OF DIRECTIVE 64/432/EEC ( 81/1016/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 64/432/EEC OF 26 JUNE 1964 ON ANIMAL HEALTH PROBLEMS AFFECTING INTRA-COMMUNITY TRADE IN BOVINE ANIMALS AND SWINE ( 1 ), AS LAST AMENDED BY DIRECTIVE 81/476/EEC ( 2 ), AND IN PARTICULAR ARTICLE 7 ( 1 ) POINT C THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , WHEREAS DIRECTIVE 64/432/EEC LAID DOWN , IN RESPECT OF INTRA-COMMUNITY TRADE IN BOVINE ANIMALS , HEALTH GUARANTEES RELATING TO BRUCELLOSIS ; WHEREAS , HOWEVER , ARTICLE 7 ( 1 ) POINT C THEREOF ALLOWS MEMBER STATES TO GRANT SPECIFIC DEROGATIONS CONCERNING TRADE IN BOVINE ANIMALS WHICH ARE INTENDED FOR MEAT PRODUCTION AND WHICH ARE UNDER 30 MONTHS OF AGE IN ORDER TO FACILITATE TRADE IN BOVINE ANIMALS WHILST AT THE SAME TIME TAKING ACCOUNT OF THE CURRENT BRUCELLOSIS SITUATION IN CERTAIN MEMBER STATES ; WHEREAS , THE COMMUNITY IS SUCCESSFULLY APPLYING AN ACCELERATED SCHEME FOR BRUCELLOSIS ERADICATION ; WHEREAS , HOWEVER , IN CERTAIN MEMBER STATES THE TOTAL ELIMINATION OF BRUCELLOSIS HAS NOT YET BEEN ACHIEVED , ALTHOUGH IT IS EXPECTED THAT THIS OBJECTIVE WILL BE REALIZED WITHIN THE NEXT TWO YEARS ; WHEREAS IT IS THEREFORE NECESSARY TO EXTEND , UNTIL 31 DECEMBER 1983 , THE PERIOD DURING WHICH THE DEROGATION APPEARING IN ARTICLE 7 ( 1 ) POINT C MAY BE GRANTED , HAS ADOPTED THIS DIRECTIVE : ARTICLE 1 THE PERIOD OF VALIDITY OF THE DEROGATION LAID DOWN IN ARTICLE 7 ( 1 ) POINT C OF DIRECTIVE 64/432/EEC IS HEREBY EXTENDED TO 31 DECEMBER 1983 . ARTICLE 2 MEMBER STATES SHALL BRING INTO FORCE THE LAWS , REGULATIONS AND ADMINISTRATIVE PROVISIONS NECESSARY TO COMPLY WITH THIS DIRECTIVE ON 1 JANUARY 1982 . THEY SHALL FORTHWITH INFORM THE COMMISSION THEREOF , ARTICLE 3 THIS DIRECTIVE IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 15 DECEMBER 1981 . FOR THE COUNCIL THE PRESIDENT P . WALKER